Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a system composed of a mixer to mix fluid treatment prior to delivery having a mixing chamber and a port, and a syringe (Fig. 3A-3B).  The syringe comprising a barrel, a plunger, a handle to move the plunger, a removable retainer attached to the proximal end of the barrel, a pressure delivery device (shown in Fig. 15 attached to syringe) (Fig. 1-2 and 15).Wherein the retainer (150) comprises a socket (252) having a mating surface that mates with a mating portion on the proximal end (262) of the plunger (260) to prevent the plunger from rotating with respect to the barrel ( Fig. 6-8).  In addition, the syringe comprises a removable handle which comprises a set of arms (211,212)  at the distal end which are configured to flex toward the long axis of the handle when the handle is rotated so as to facilitate removal of the handle from the plunger (260) (Fig. 4-5).
The closest prior art is Roche et al (US Patent 9545464B2), Tretinyak et al (US Patent 4386606), Schwab et al (US Patent Pub. 20140350516A1), Gardner (US Patent Pub. 20150314120A1), and Landry JR et al (US Patent 5090962).  The Tretinyak, Gardner, and Roche references all disclose a lock to prevent plunger movement with respect to the barrel.  In the Roche reference the plunger is allowed to rotate with respect to the barrel so that it can be moved from an unlocked to a locked position to prevent axial movement within the barrel, and the Tretinyak reference discloses a removable cam that is inserted into the proximal end of the barrel to contact the plunger along its length to prevent movement however, this cam does not 
Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775